In an action to recover damages for personal injuries, the appeal is from a judgment entered on a dismissal of the complaint at the close of the entire case. Appellant was injured when he tripped over the edge of a break in a public sidewalk. Judgment affirmed, with costs. No opinion. Nolan, P. J., Murphy, Ughetta and Hallinan, JJ., concur; Kleinfeld, J., dissents and votes to reverse the judgment and to grant a new trial, with the following memorandum: Under all the circumstances, a question of fact was presented for the jury as to whether the defect in the sidewalk was the proximate cause of appellant’s fall and consequent injuries — bearing in mind that the locus in quo is part of an extremely busy and crowded thoroughfare and is adjacent to a subway entrance.